OOLEMAN, J.
The defendant was indicted and convicted for a violation of a statute entitled “An act to prevent deception in the manufacture, and sale of imitation butter.” — Acts 1894-95, p. 777. -There are some clerical errors in the first section of the act as published, which should be corrected. The act as adopted and enrolled reads as follows :
“Section 1. Be it enacted by the General Assembly of Alabama, That no person by himself, or his agents, or servants shall render or manufacture, sell, offer for sale, expose for sale, or have in his possession with intent to sell or serve to persons, guests, boarders, or inmates ; in any hotel, eating house, restaurant, dining car, or boarding house, or public or private hospital, school or penal institution, any article, product or compound, made wholly or partly out of any fat, oil, or oleaginous substance, or compound thereof not produced directly, and at the time of manufacture, from unadulterated milk, of cream from the same, which shall be in imitation of yellow butter produced from pure unadulterated milk or cream from the same ; Provided, that nothing in this act shall be construed to prohibit the manufacture, or sale of oleomargarine in such manner as will advise the consumer of its real character free from coloration or ingredient that causes it to look like butter by having it stamped with its true name.”
*46Several grounds of demurrer were interposed to the first and second counts of the indictment and to the indictment as a whole, which were overruled by the court, which rulings are assigned as error. It is contended that the statute only prohibits the sale or offer to sell “in a hotel, eating house,” &c., and this assignment is based upon the punctuation indicated by the semicolon made after the words “or inmates.” Punctuation marks may, in proper cases, be regarded as aids in arriving at the correct meaning of statements in a statute, but in construing statutes, punctuation cannot be accorded a controlling influence. Courts do not hesitate to re-punctuate, when it is necessary to arrive at the true meaning. — 2 Bouv. Law Diet. 487, Title, Punctuation, and authorities cited; Danzy v. State, 68 Ala. 296. It is evident from reading the whole statute that a semicolon was improperly used, and that a mere comma after the words “to sell” would have been the proper punctuation. When thus read, it is evident the grounds of demurrer directed against this portion of the statute were properly overruled.
While the statute prohibits the sale of any “article, product, or compound made wholly or partly out of any fat, oil, oleaginous substance or compound thereof, not produced directly, and at the time of manufacture, from unadulterated milk, or cream from the same, which shall be in imitation of yellow butter produced from pure unadulterated milk, or cream from the same,” the prohibition is limited and includes only such “which shall be in imitation of yellow butter” produced from the character of milk or cream therein specified. An indictment which charges a sale of the “article, product or compound,” and avers that it was “made wholly or partly out of a fat, oil or oleaginous substance, or compound thereof,” and that it was not produced directly and at the time of manufacture from unadulterated milk, or cream from the same, (that is, cream from unadulterated milk), and avers that such article, product or compound was in imitation of yellow butter produced from pure,unadulterated milk, or cream from the same, sufficiently describes the offense, and is not open to demurrer either because it fails to charge an offense or because of an insufficient description. The demurrer pred*47icated upon either of these objections was properly overruled.
That the act is within the police powers of the State has been thoroughly established by the decisions of the highest court in many States, and the principles upon which these decisions are based we think have been recognized by the Supreme Court of the United States; at least,our attention has been called to no decision in conflict with the conclusion reached. The question is fully discussed in Commonwealth v. Huntley, 156 Mass. 236, and many authorities are cited. We are satisfied with the conclusion reached by that court, and until the principles therein declared have been overruled by the Supreme Court of the United States, will maintain them as sound and correct expositions of the law of the police powers of the State.
It will be seen that the statute does not prohibit the manufacture or sale of oleomargarine or any article, product or compound made wholly or partly out of any fat, oil, &c., which is not made in imitation of yellow butter as therein described. The purpose of the statute is to prevent the imposition of a deception upon others, and this is one of .the main reasons why the statute is within the police powers of the State. To justify a conviction the prosecution must show, not only the sale of oleomargarine, or the sale of the “article, product or compound” therein defined and specified, but must go further and show that it was made or sold “in imitation of yellow butter produced from pure,unadulterated milk, or cream from the same.”
There was no error in the admission of Webster’s International Dictionary. The courts are expected to know,'and take knowledge of the meaning of any vernacular word which may be ascertained by reference to any standard authority. The admission in evidence of such standard authority may be superfluous, but is not erroneous. We know, or can ascertain by reference to the International Dictionary or the Century Dictionary, that oleomargarine is a ‘ ‘product or compound made wholly or partly out of any fat, oil or oleaginous substances.”—Adler’s Case, 55 Ala. 16; Haygood’s Case, 98 Ala. 62; 12 Am. & Eng. Encyc. of Law, p. 150; 1 Green]. Ev., § 5.
Courts do not know that oleomargarine when manu*48factured or sold is in imitation of yellow butter. This must be proven. The witness Owen testified that the oleomargarine sold “was of the color of yellow butter.” In this he was corroborated by the witness Mas tin. There was no evidence to the contrary. In our opinion, the indictment was sustained by evidence without conflict, and there was no error in the charge given.
Affirmed.